     Case 2:20-cv-00078-APG-BNW Document 30 Filed 09/15/20 Page 1 of 3




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                           DISTRICT OF NEVADA
 5
                                                    ***
 6
      Allstate Property and Casualty Insurance             Case No. 2:20-cv-00078-APG-BNW
 7    Company,
 8                            Plaintiff,                   ORDER
 9           v.
10    Jeff Torotra, et al.,
11                            Defendant.
12

13
             Before the Court is plaintiff Allstate Property and Casualty Insurance Company’s motions
14
     to effect service by publication upon defendant Jeff Tortora and to enlarge the time for that
15
     service. ECF Nos. 21 and 22. In an errata, Allstate informed the Court that Tortora accepted
16
     personal service—less than two weeks after Allstate filed its motions—on July 22, 2020. ECF
17
     No. 24. Thus, the motion for service by publication will be denied as moot. Further, Allstate has
18
     established good cause for an extension on the time for service. Therefore, the Court will grant
19
     Allstate’s second motion and retroactively extend the time for service to July 22, 2020.
20
     I.      Background
21
             Allstate alleges that during a musical performance at a club in June 2018, Tortora—the
22
     lead singer of a band named “Tinnitus”—received an apparent invitation from audience member
23
     and defendant Daniel Joseph Facchian to dive into the audience and “crowd surf.” ECF No. 1 ¶
24
     9. Tortora accepted this invitation. Id. ¶ 10. Unfortunately, however, when Tortora jumped from
25
     the stage and onto Facchian, Facchian was unable to sustain Tortora and the two fell to the
26
     ground. Id. ¶ 11.
27

28
     Case 2:20-cv-00078-APG-BNW Document 30 Filed 09/15/20 Page 2 of 3




 1             Allstate initiated this matter in January 2020 with a complaint for declaratory relief. Id. ¶

 2   15. In its complaint, Allstate asks the Court to determine whether Allstate has a duty to defend or

 3   indemnify Tortora from losses allegedly incurred because of the crowd surfing accident. Id.

 4             Allstate filed its underlying motions on July 10, 2020, and they remain unopposed. ECF

 5   Nos. 21 and 22.

 6   II.       Discussion.

 7             Rule 4 provides that plaintiff must serve defendant “within 90 days after the complaint is

 8   filed.” FED. R. CIV. P. 4(m). Rule 4(m) provides a two-step analysis to determine whether to

 9   extend the time for service. In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001). At the first step,

10   the Court “must” extend the time for service “upon a showing of good cause.” Lemoge v. United

11   States, 587 F.3d 1188, 1198 (9th Cir. 2009). At the second step, the Court “may” extend the time

12   for service “upon a showing of excusable neglect.” In re Sheehan, 253 F.3d at 512.

13             Courts must determine on a case-by-case basis whether the serving party has shown good

14   cause. Id. Generally, good cause is equated with diligence. Townsel v. Contra Costa Cnty., Cal.,

15   820 F.2d 319, 320 (9th Cir. 1987). A showing of good cause requires more than inadvertence or

16   mistake of counsel. Id. “[A]t a minimum, good cause means excusable neglect.” In re Sheehan,

17   253 F.3d at 512 (quotation omitted). To determine whether excusable neglect rises to the level of

18   good cause, a plaintiff may be required to show: (1) the party to be served personally received

19   actual notice of the lawsuit; (2) defendant would suffer no prejudice by the extension; and (3)

20   plaintiff would be severely prejudiced if his complaint were dismissed. In re Sheehan, 253 F.3d

21   at 512.

22             Here, the Court need not advance beyond the first step because it finds that Allstate has

23   established good cause for the requested extension. The original deadline for service of Allstate’s

24   complaint was April 12, 2020. See ECF No. 1; Fed. R. Civ. P. 4(m) (imposing a 90-day deadline

25   triggered by the filing of a complaint). Upon Allstate’s motion, the Court extended that deadline

26   to July 12, 2020, ECF Nos. 9 and 10.

27             In terms of diligence, the Court finds it significant that Allstate filed its motion to extend

28   the time for service prior to the expiration of the latest service deadline. The Court likewise finds


                                                     Page 2 of 3
     Case 2:20-cv-00078-APG-BNW Document 30 Filed 09/15/20 Page 3 of 3




 1   it significant that Tortora eventually accepted personal service. ECF No. 24 at 2. Further,

 2   Allstate attempted service on Tortora 10 times at 2 addresses and searched for and investigated

 3   Tortora’s social media accounts. ECF No. 22 at 15. Allstate commissioned a process server to

 4   perform a search of propriety data to locate Tortora’s address. Id. Ultimately, Allstate located

 5   Tortora’s email address and reached out to him through that medium prior to the expiration of the

 6   current service deadline. Id. at 4.

 7          Based on the above, the Court finds that Allstate has established diligence, which this

 8   Court and the Ninth Circuit equate with good cause. The Court may retroactively extend the time

 9   for service. See U.S. v. 2, 164 Watches, More or Less Bearing A Registered Trademark of

10   Guess?, Inc., 366 F.3d 767, 772 (9th Cir. 2004). And it will do so here.

11   III.   Conclusion.

12          IT IS THEREFORE ORDERED that plaintiff’s motion for service by publication (ECF No.

13   21) is DENIED as moot.

14          IT IS FURTHER ORDERED that the plaintiff’s motion to extend time (ECF No. 22) is

15   GRANTED.

16          IT IS FURTHER ORDERED that the deadline for service upon defendant Jeff Tortora is

17   retroactively extended up to an including July 22, 2020.

18          DATED: September 15, 2020.

19
20
                                                          BRENDA WEKSLER
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                 Page 3 of 3
